Hill, C. J.
A and B borrowed money from a bank, to pay their insurance premiums, and executed their notes therefor. When sued by the bank on the notes, they set up the defense, that the notes were procured bv fraud, in that the cashier of the bank had induced them to take out the policies of insurance and borrow the money from the bank to pay the premiums, by his promise that the bank would protect them in the first payment of the premiums whenever they became due; that, relying upon such promise, they took out the policies and executed the notes sued on, and delivered them to the bank for the money, to pay the premiums of their policies of insurance. They further pleaded that the transaction was a fraudulent scheme to induce them to take out said policies and to execute their notes to the bank. This plea was demurred to, because the facts alleged were insufficient to show fraud, and because it was an attempt to vary the terms of a written contract by parol, and constituted no defense. Held, that the court did not err in sustaining the demurrer, and striking the plea, and entering judgment for the plaintiff. Civil Code, §§3675, subsec. 1, and 5201.

Judgment affirmed.

Complaint, from city court of Abbeville — Judge Nicholson. April 8, 1907.
Submitted October 14,
Decided November 11, 1907.
E. H. Williams, for plaintiffs in error.
M. B. Cannon, N. M. Patton, contra.